DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed November 3, 2021.  Claims 1-2 and 19 are amended.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Annen et al (US 2019/0024854).

Regarding claim 2, the extension portion in Annen is in contact with the upper surface of the phosphor layer 61 and extends along the upper surface of the phosphor layer, and wherein the light emission direction of the phosphor layer is a vertical direction with respect to the radiating body (see at least Figures 1 and 7).  
Regarding claim 9, the module in Annen further comprises a diffuser layer 63 disposed on the phosphor layer 61 and configured to scatter light (see at least Figure 7 and paragraph [0075]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Annen et al (US 2019/0024854).
Regarding claim 7, Annen teaches that the black matrix layer 62 can be black ceramic or a film deposited with black alumina or the like (see at least paragraph [0071]), but does not specifically teach diamond-like carbon coating layer and does not specifically teach that claimed thickness range.  However, diamond-like carbon absorption layers are common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the layer 62 in Annen be made of diamond-like carbon in order to provide an effective and durable absorption layer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the thickness be in the claimed range in order to provide an effective black absorption layer 62 that is compact in size for incorporation into the vehicle module, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  
.

Allowable Subject Matter

Claims 3-6, 8, 10-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed November 3, 2021 with respect to the rejections in the previous Office Action have been considered but moot based on the new grounds of rejection set forth above, said new grounds being necessitated by Applicant’s amendment.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875